In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-189 CR

____________________


GREGORY LEE MCMICKIN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 81467




OPINION
	Gregory Lee McMickin was convicted of possession of a controlled substance and
sentenced to five years of confinement in the Texas Department of Criminal Justice,
Institutional Division.  McMickin was represented by retained counsel at trial, but did not
retain counsel on appeal. 
	McMickin filed notice of appeal, but did not seek indigent status and failed to make
arrangements for preparation of a reporter's record.  On August 30, 2001, we notified the
parties that the appeal would be submitted on the clerk's record alone.  Tex. R. App. P.
37.3(c).  On December 10, 2001, we notified the parties that the brief of the appellant, due
November 23, 2001, had not been filed.  On January 24, 2002, we abated the appeal and
remanded the cause to the trial court for a hearing to determine why the appellant's brief
had not been filed.  Tex. R. App. P. 38.8.  The trial court found the appellant did not
desire to continue the appeal.  On February 21, 2002, we reinstated the appeal and ordered
that the appeal be submitted without briefs.  Tex. R. App. P. 38.8(b)(4); Tex. R. App. P.
39.9.
	We have conducted a diligent review of the record and conclude that the trial court
committed no fundamental error.  Meza v. State, 742 S.W.2d 708 (Tex. App.--Corpus
Christi 1987, no pet.).  The judgment of the trial court is affirmed.
	AFFIRMED.
 
										PER CURIAM

Submitted on March 14, 2002
Opinion Delivered March 20, 2002
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.